IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JOSEPH ORUSKA AND CYNTHIA              : No. 147 MAL 2015
ORUSKA, HUSBAND AND WIFE, AND          :
ANTHONY ORUSKA                         :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
PAUL A. KELLY AND JOHN L.              :
VANDERMARK, EXECUTOR OF THE            :
ESTATE OF GUY E. VANDERMARK,           :
SR.                                    :
                                       :
                                       :
PETITION OF: PAUL A. KELLY             :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.